DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendment
Applicant’ amendment filed 02/14/22 has been acknowledged.
Applicant amended Claims 1-4, 9-12, 15-17, removing, by the claims amendments, grounds for rejections under 35 U.S.C. 112 (a) and/or (b) and objections to the drawings presented in the Non-Final Rejection mailed 11/12/21.

Status of Claims
Claims 6-7 were cancelled earlier.
Claims 1-5 and 8-17 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murthy et al. (US 2006/0148151) in view of Chua et al. (US 2008/0026553) and Fukutome et al. (US 2005/0285203).
In re Claim 1, Murthy teaches a semiconductor structure comprising (Fig. 3A and Annotated Fig. 3A):
Annotated Fig. 3A

    PNG
    media_image1.png
    365
    638
    media_image1.png
    Greyscale

a body (Body, as in Annotated Fig. 3A) comprising semiconductor material of well 124 (paragraph 0022);
a gate stack at least above the body, the gate stack comprising a gate electrode structure 190 (paragraph 0022) and a gate dielectric structure 144 (paragraph 0022), the gate dielectric structure including a dielectric material being either silicon dioxide or a high-k dielectric (paragraph 0028), the gate dielectric structure 144 disposed at least between the gate electrode structure 190 and the body;
an epitaxial source region 370 (paragraph 0046) to one side of the body and in contact with the body, the epitaxial source region extending vertically beneath the gate electrode 190 of the gate stack (as shown by a dots line and Annotated Fig. 
an epitaxial drain region 380 (paragraph 0046) to another side of the body and in contact with the body, the epitaxial drain region extending vertically beneath the gate electrode structure of the gate stack, wherein an uppermost surface of the epitaxial drain region is above portions of the dielectric material that is between the gate electrode structure and the body; and
a trench isolation structure 130 (paragraph 0022) to one side of the epitaxial source region 370 or the epitaxial drain region 380, wherein a sidewall of the trench isolation structure is at a 0 angle (Acute, Annotated Fig. 3A) with respect to, and in contact with, the one of the epitaxial source region or the epitaxial drain region.
Murthy does not teach that the gate dielectric structure includes two dielectric materials being compositionally different from each other, the first dielectric material at least between the gate electrode structure and the body, and the second dielectric material at least between the first dielectric material and the body. Murthy further does not teach that the trench isolation structure is at an acute angle with respect to the one of the epitaxial source region or the epitaxial drain region.
Chua teaches a structure (Fig. 3F) with a gate dielectric comprising a first dielectric 308 and a second dielectric 304, the first dielectric 304 being a silicon dioxide (paragraph 0034) and under the second high-k dielectric 308 that could be silicon nitride (paragraph 0042). Chua further teaches (paragraph 0006) that other high-k gate 
Murthy and Chua teach analogous art directed to a MOS transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Murthy structure in view of the Chua structure, since they are from the same field of endeavor, and Chua created a successfully operated device.
It would be obvious for one of ordinary skill in the art before filing the application to modify the Murthy structure by substituting its low-k second gate dielectric with a composite dielectric comprised a first, high-k dielectric, which can be oxide of hafnium, zirconium or tantalum, commonly used in the art (instead of silicon nitride of Chua, if preferred by the manufacturer), and a second, silicon dioxide dielectric, with a total thickness being in the range of the second gate dielectric of Fukutome (per Chua), such that the uppermost surfaces of the source and drain regions would be above portions of the first and second dielectric materials, in order to improve a quality of the MOSFET (Chua, paragraphs 0005-0009). In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 

Fukutome teaches (Fig. 5E) that trench isolation structures 11 create acute angles with respect to epitaxial source and drain regions 18a, 18b (paragraph 0099).
Murthy/Chua and Fukutome teach analogous art directed to a MOS transistor comprised trench isolation structures and epitaxial source and drain regions, and it would have been obvious for one of ordinary skill in the art at the time of the application to modify the Murthy/Chua structure in view of the Fukutome structure, since they are from the same field of endeavor, and Fukutome created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application creating the trench isolation structures at an acute angle with respect to epitaxial source and drain regions, if such shapes of the trench isolation structures and epitaxial source and drain regions are preferable: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant
In re Claim 2, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1, as cited above, wherein, as shown for Claim 1, there are two trench isolation structures creating acute angle with adjacent epitaxial source or drain regions.
. 
In re Claim 3, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above.
Murthy further teaches (paragraph 0037) that at least one of the epitaxial source region or the epitaxial drain region has an undercut profile of approximately 55 degrees with respect to a horizontal axis does not explicitly teach that the source region or the drain region has an undercut profile of approximately 55 degrees with respect to a horizontal axis.
In re Claim 4, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above and further comprising, as Murthy teaches (Fig.3A): a substrate 120 (paragraph 0022), wherein the body is a part of the substrate (obviously), and wherein at least one of the epitaxial source region or the epitaxial drain region has an undercut profile of approximately 55 degrees with respect to an upper most surface of the substrate 120 (Murthy, paragraph 0037). 
In re Claim 5, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above, wherein, as shown for Claim 1, the first dielectric material is a high-k dielectric material.
In re Claim 8,
In re Claim 9, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 the epitaxial source region is in contact with the second dielectric material and the epitaxial drain region is in contact with the second dielectric material (inherently, since the second dielectric material is the lowest dielectric material, which is disposed on parts of the epitaxial source and drain regions in the Murthy’ device).
In re Claim 10, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above. 
Murthy further teaches (Figs. 1-3A, paragraphs 0024, 0046) that epitaxial source and drain regions 370 and 380 and that a body region – as a part of well region 124 is doped. It would have been obvious for one of ordinary skill in the art before filing the application that regions of dopant in the body are adjacent to a periphery of the epitaxial source and drain regions (since the entire region 124 is doped)
In re Claim 11, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above.
Murthy further teaches (Annotated Fig. 3A) that a body region is formed from silicon (paragraph 0023), while epitaxial source and drain regions, 370 and 380, accordingly, are made from SiGe (paragraph 0046). 
It would be inherent that a lattice constant of one or both the source region and the drain region is larger than a lattice constant of the body by a factor of at least 0.1% (see paragraph 0005 of the current application for inherency of the above feature). 
In re Claim 12, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above.

It would be inherent for the Murthy/Chu structure of Claim 1 that the epitaxial source and drain regions are strain-inducing with respect to at least a part of the body (made from Si, paragraph 0023) – see paragraph 0005 of the current application for inherency of the above feature.
In re Claim 14, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above. 
Murthy does not teach that the semiconductor structure is gate spacer-free, such that the gate stack is not between opposing gate spacers, but Chua teaches (Fig. 3F, paragraph 0049) that a gate structure (312, 308, 304) is spacer-free.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Murthy/Chua/Fukutome device of Claim 1 by creating the structure gate spacer-free, if such gate stack structure is desirable for the manufacturer. In addition, see MPEP 2141 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (G): Some Teaching, Suggestion, or Motivation in the Prior Art that would have Led One of Ordinary Skill to Modify the Prior Art Reference or to Combine Prior Art Reference Teachings to Arrive at the Claimed Invention.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murthy/Chua/Fukutome in view of Ngo et al. (US 7,060,571).
In re Claim 13, Murthy/Chua/Fukutome teaches the semiconductor structure of Claim 1 as cited above, including the gate electrode structure.

Ngo teaches (Fig. 8) that a gate electrode structure comprising a metal portion (created from ruthenium) 60 and a fill portion 80 (column 4 lines 4-11), the metal portion 60 between the fill portion and a gate dielectric structure 12, 50 (column 3 lines 22-23 and 50). Although Ngo does not state that ruthenium is a workfunction portion, this function of ruthenium is well-known in the art (see paragraph 0026 of the published application or paragraph 0038 of Forbes, US 2007/0164367, for inherency).
Murthy and Ngo teach analogous art directed to a MOSFET, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Murthy device in view of the Ngo device, since they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Murthy/Chua/Fukutome device by substituting Murthy’ polysilicon gate electrode (see Murthy, paragraph 0029, on the gate electrode material) with a metallic gate electrode of Ngo, comprised a workfunction portion and a fill portion, the workfunction portion disposed between the fill portion and the dielectric structure, if metallic material is preferred for the gate electrode by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, “It has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US 2008/0265321) in view of Chen et al. (US 2007/0026629) and Murthy.
In re Claim 15, Yu teaches a non-planar transistor, comprising (Figs. 1d and 1e):
a body – as a part of 110, 112 between trench 114 comprising semiconductor material, the body having an uppermost surface – under a gate structure 116/118 and over a removed portion of fin 112 – 112 is shown in Fig. 1e (paragraphs 0116-0125); 
a gate structure 116, 118 (paragraph 0116) at least above the body 110, 112, 
the gate structure comprising a gate electrode 118 and a gate dielectric 116, the gate dielectric including either (1) a first layer comprising high-k dielectric material, the gate dielectric at least between the gate electrode and the body, and also at least on one or more section of sidewalls of the gate electrode, wherein the high-k dielectric material comprises oxygen and a metal, the metal selected from the group consisting of hafnium, lanthanum, zirconium, tantalum, barium, strontium, titanium, yttrium, aluminum, lead, scandium, zinc and niobium (paragraph 0020) or (2) a second layer comprising silicon and oxygen – if created by a thermal oxidation of silicon of 110, 112 (paragraph 0119);
an epitaxial source region 130 (Fig. 1d, as an epitaxially grown region on the remain of the fin, paragraph 0028) in contact with the body, 
the epitaxial source region in contact with the layer of the gate dielectric, an uppermost surface of the epitaxial source region 130 is above a lowermost surface of the gate electrode (as in Fig. 1d);
an epitaxial drain region 130 (on opposite side of the gate structure, in comparison with the disposition of the source region) in contact with the body, the epitaxial drain region in contact with the gate dielectric layer, wherein an uppermost surface of the epitaxial drain region is above the lowermost surface of the gate electrode (like those of the source and gate); and
a trench isolation structure 114 (paragraph 0019) in direct contact with one of the epitaxial source region or the epitaxial drain region 130 (Fig.1d), wherein 
the uppermost surface of the epitaxial source region and the upper surface of the epitaxial drain region is above an uppermost surface of the trench isolation structure, and 
the uppermost surface of the trench isolation structure is below the uppermost surface of the body (as in Fig. 1e).
Yu does not teach an integrated circuit; Yu does not teach that the gate dielectric comprises both – a first - high-k dielectric and a second - silicon oxide; Yu also does not teach (at least, explicitly) that the epitaxial source and drain regions extend vertically beneath the gate electrode of the gate structure and in contact with the second dielectric, being silicon oxide.
Chen teaches an integrated circuit (Fig. 14), wherein a gate dielectric 262 of a non-planar transistor (such as shown in a left part of Fig. 14; the non-planar transistor is also shown in Fig. 13) comprises a stack of a first high-k dielectric and a second silicon 
Yu and Chen teach analogous art directed to a non-planar transistor, and one of ordinary skill in the art at the time of the application would have had a reasonable expectation of success in modifying the Yu device in view of the Chen device, since they are from the same field of endeavor, and Chen created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yu device by replacing its single-layer gate dielectric with a stack of the first high-k dielectric and a second thermal silicon oxide being in contact with the body, including the body upper surface, if such gate dielectric is preferred for the manufacturer: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. See also MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results – on a substitution of the gate dielectric of Yu with the stack of Chen.
It would have been further obvious for one of ordinary skill in the art at the time of the application that since Yu etches portions of the initial fin (for a sequential growth of epitaxial source and drain regions) from parts coinciding with sides of gate dielectric 116 (see Fig. 1b of Yu), regrown source and drain regions of the Yu/Chen device would 
Yu/Chen does not teach that the epitaxial source and drain regions are extending vertically beneath the gate electrode of the gate structure.
Murthy teaches (Annotated Fig. 3A) that an epitaxial source region 370 and an epitaxial drain region 380 are in contact with a body and extend vertically beneath a gate electrode 190 of the gate stack (as shown by a dots line and Annotated Fig. 3A).
Yu/Chen and Murthy teach analogous art directed to MOSFETs with epitaxial source and drain regions, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yu/Chen device in view of the Murthy device, since they are from the same field of endeavor, and Murthy created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yu/Chen device such that the epitaxial source and drain region extend vertically beneath the gate electrode of the gate structure, if such shapes of the source and drain electrodes are preferable for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 16, Yu/Chen/Murthy teaches the integrated circuit of Claim 15 as cited above. 

Chen further teaches (Fig. 14) an interlayer dielectric structure 340 (paragraphs 0033, 0039) disposed above and laterally adjacent to a gate electrode 322 of a non-planar transistor 320, as well as disposed over the shallow trench isolation (which is shown by number 250 in Fig. 13).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the Yu/Chen/Murthy structure of Claim 15 by covering the non-planar transistor with the inter-layer dielectric structure laterally adjacent to the transistor gate, when it is desirable to use the transistor to a larger integrated structure comprised elements disposed above the non-planar transistor.
In re Claim 17, Yu/Chen/Murthy teaches the integrated circuit of Claim 15 as cited above, with the shape of the epitaxial source and drain regions like those of Murthy (at least in the cross-sectional view).
Murthy further teaches (paragraph 0037) that the epitaxial source region or the epitaxial drain region has an undercut profile of approximately 55 degrees with respect to a horizontal axis.

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/14/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, page 10) that amendments to the claims removed grounds for various objections and rejections under 35 U.S.C. 112(a) or (b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/20/22